DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 11, 2019.  These drawings are accepted.

Claim Objections
Claim 7 is objected to because of the following informalities:  a colon should added at the end of line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear how a “communication network” that is composed of “a plurality of communication nodes” can be defined “based on the obtained well data”.  How does on define a series of nodes or sensor/transmitters based on obtained data?  Is this determining what the nodes contain or will do or is this determining how many nodes are placed in the well?  Clarification is required.

Regarding claim 2:  As claim 1 requires “determining whether the post-stimulation should be modified”, which implies that it could be determined that it shouldn’t be modified, it is unclear if the modification recited in claim is based on determining that the post-stimulation should or should not be modified.

Regarding claim 4:  It is unclear if the phrase “wherein the post-stimulation monitoring comprises…” is a requirement of a separate step or part of the “obtaining” step.  Claim 1 does not include a step for monitoring the post-stimulation as this is the recited intended purpose of the entire method.

Regarding claim 5:  It is unclear if the phrase “wherein the post-stimulation monitoring comprises…” is a requirement of a separate step or part of the “obtaining” step.  Claim 1 does not include a step for monitoring the post-stimulation as this is the recited intended purpose of the entire method.

Regarding claim 6:  It is unclear if the phrase “wherein the post-stimulation monitoring comprises…” is a requirement of a separate step or part of the “obtaining” 

Regarding claim 9:  Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  On acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925).  (See MPEP 2173.05(h))

Regarding claim 11:  Claim 11 recites “greater than 20 kilohertz”.  This is a range with an unbounded upper limit, and therefore encompasses a frequency so inconceivable high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a signal with a frequency of 100 megahertz (increasable ad nauseam), even though these amounts are encompassed in the claimed range.  See MPEP 2173.05(c)(II), reproduced below.

	II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of sodium, an ambiguity is created with regard to the "at least" limitation (unless the percentages of the nonsodium ingredients are based on the weight of the nonsodium ingredients). On the other hand, the court held that a composition claimed to have a theoretical content greater than 100% (i.e., 20-80% of A, 20-80% of B  and 1-25% of C) was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate. It was observed that subject matter which cannot exist in fact can neither anticipate nor infringe a claim. In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the In re Kirsch, 498 F.2d 1389, 1394, 182 USPQ 286, 290 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

Regarding claim 13:  It is unclear if the “hydrocarbon system” recited n claim 2 is the same as that of the preamble or a separate system.

Regarding claim 13:  Line 7 of claim 13 requires “a post-stimulation monitoring system” and further limits the “plurality of communication nodes” found in line 5 however neither line 7 nor the remainder of that portion of claim 13 provides any correlation between the post-stimulation monitoring system and the plurality of communication nodes.  Does the post-stimulation monitoring system include the communication nodes or are the nodes used with the monitoring system?  Clarification is required.

Regarding claim 14:  Claim 14 recites “greater than 20 kilohertz”.  This is a range with an unbounded upper limit, and therefore encompasses a frequency so inconceivable high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a signal with a frequency of 100 megahertz (increasable ad nauseam), even though 

	II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of sodium, an ambiguity is created with regard to the "at least" limitation (unless the percentages of the nonsodium ingredients are based on the weight of the nonsodium ingredients). On the other hand, the court held that a composition claimed to have a theoretical content greater than 100% (i.e., 20-80% of A, 20-80% of B  and 1-25% of C) was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate. It was observed that subject matter which cannot exist in fact can neither anticipate nor infringe a claim. In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the amount of another ingredient. The examiner argued that the claim was indefinite because the limitation sets only a maximum amount and is inclusive of substantially no ingredient resulting in termination of any reaction. The court did not agree, holding that the claim was clearly directed to a reaction process, and explaining that "[t]he imposition of a maximum limit on the quantity of one of the reactants without specifying a minimum does not warrant distorting the overall meaning of the claim to preclude performing the claimed process."In re Kirsch, 498 F.2d 1389, 1394, 182 USPQ 286, 290 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

Regarding claims 3, 7, 8, 10, 12, 15-17:  These claims are rejected due to their dependence on one of the above claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow (US 2016/0215612).

Regarding claim 13:  Morrow disclose a hydrocarbon system 100 – Fig 1 comprising: 
a wellbore 150 in the hydrocarbon system Fig 1;
a plurality of tubular members 120/130 disposed in the wellbore Fig 1;
a communication network associated with the hydrocarbon system Fig 1, 2A, wherein the communication network comprises a plurality of communication nodes 170/172, 270 that are configured to communicate operational data between two or more of the plurality of communication nodes during operations [0096], [0099], [0101], [0109]; and
a post-stimulation monitoring system 190, 
wherein one or more communication nodes of the plurality of communication nodes are configured to receive acoustic signals [0109] sent from others of the plurality of communication nodes [0096], [0099], [010], [0109], and wherein the acoustic signals are analyzed to determine the presence of solids and/or fluids related to post-stimulation at 770 – Fig 7; [0096], [0099], [010], [0109].

Regarding claim 14:  Wherein the plurality of communication nodes are configured to transmit high-frequency signals that are greater than (>) 20 kilohertz [0099].

Regarding claim 15:  Wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between greater than 20 kilohertz and 1megahertz [0099].

Regarding claim 16:  Wherein the solids comprise one of proppant [0016], [0074], [0159] and sand [0159].

Regarding claim 17:  Wherein the fluids comprise one of hydraulic fracturing fluid [0016], [0074], [0159] and hydrocarbons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0171769, Gu) in view of Morrow (US 2016/0215612).

Regarding claim 1:  Gu discloses a method of monitoring post-stimulation operations 600 (100-200); flow back in a wellbore, comprising:
obtaining well data 106, 602 – [0027] for a subsurface region 18 – Fig 1;
installing a plurality of sensors 25 into a wellbore, wherein the sensors obtain measurements associated with fluids within the wellbore [0027], [0030], [0040];
transmitting data packets 314 – Fig 3; 404 (Fig 4) via links 30 – [0024], [0027], [0039] associated with a received signal to a control unit 20/32 via the sensors;
at 108 - Fig 1b; at 202 – Fig 2 to determine contents of a tubular member 26 – [0027], [0040]; the proppant and other fracturing fluids would be located within the tubular member 26 installed in the wellbore Fig 1;
determining whether the post-stimulation operations should be modified based on the analyzed signal at 110 – Fig 1, [0028]; at 208, 210 – Fig 2, [0029], [0030]; at 302, 304 – Fig 3, [0032]-[0034]; at 406 – Fig 4, [0039]; and
based on the determination of whether post-stimulation operations should be modified [0028]-[0030], [0039], performing the post-stimulation operations at 606 – Fig 6, [0044].

Gu discloses all of the limitations of the above claim(s) except for the method also including the steps of:
defining a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes;
installing the plurality of communication nodes into a wellbore, wherein one or more nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore and to transmit the measurement data to other communication nodes in the communication network;
during post-stimulation operations, transmitting an acoustic signal from a first of the plurality of communication nodes; 
receiving the transmitted acoustic signal by a second of the plurality of communication nodes; and


Morrow discloses a system and method similar to that of Gu in that it collects and analyzes data during and after a stimulation process.  Morrow discloses a method of monitoring post-stimulation operations 700 – Fig 7; [0030] that comprises:
obtaining well data at 720 – Fig 7 for a subsurface region Fig 1;
defining a communication network based on the obtained well data Fig 1, 2A, [0085], wherein the communication network includes a plurality of communication nodes 170,172/270;
installing the plurality of communication nodes into a wellbore Fig 1, 2A, wherein one or more nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore and to transmit the measurement data to other communication nodes in the communication network [0096], [0099], [0101], [0109];
during post-stimulation operations, transmitting an acoustic signal from a first of the plurality of communication nodes [0096], [0099], [0101], [0109];
receiving the transmitted acoustic signal by a second of the plurality of communication nodes [0109];
transmitting data packets associated with the received signal to a control unit 190 via the communication network [0100], [0101], [0109], [0110]; and 
analyzing the received acoustic signal to determine contents of a tubular member installed in the wellbore at 770 – Fig 7.

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gu to replace the sensors 25 with the communication nodes of Morrow and use said nodes to communicate information up the wellbore to the control unit as taught by Morrow in order to have been able to conduct wireless logging and provide wireless telemetry in the wellbore during stimulation operations [0019], [0020].

Regarding claim 2:  The method further comprising modifying hydrocarbon operations shut in – [0028], Fig 1b of Gu based on said determination.

Regarding claim 3:  Wherein the contents of the tubular member comprise one or more of proppant [0023], [0035], [0040] of Gu, sand [0002], [0023], [0035], [0040] of Gu; [0002] indicates that the proppant can be sand, production fluids, and hydrocarbons.

Regarding claim 4:  Wherein the post-stimulation operations comprise controlling proppant flow in the tubular member [0024], [0039] of Gu, and wherein the post-stimulation monitoring comprises monitoring proppant flow in the tubular member [0027], [0029], [0030], [0044].

Regarding claim 5:  Wherein the post-stimulation operations comprise controlling flowback operations 100 in the tubular member [0017]-[0019], [0040], [0041] of Gu, and wherein the post-stimulation monitoring comprises monitoring movement of hydraulic fracturing fluids in the tubular member [0041] of Gu; [0041] indicates that he process 400 can be repeated thus the fracturing fluid will be repeatedly moved in the tubular member.

Regarding claim 6:  Wherein the post-stimulation operations comprise controlling an amount of sand in the tubular member [0002], [0024], [0039] of Gu; [0002] indicates that the proppant can be sand, and wherein the post-stimulation monitoring comprises monitoring the amount of sand in the tubular member [0002], [0027], [0029], [0030], [0044] of Gu; [0002] indicates that the proppant can be sand.

Regarding claim 7:  Wherein determining contents of the tubular member comprises determining a presence of one or more of sand [0002], [0023], [0035], [0040] of Gu; [0002] indicates that the proppant can be sand, proppant [0023], [0035], [0040] of Gu, and hydraulic fracturing fluids in the tubular member.

Regarding claim 8:  The method further comprising configuring the plurality of the communication nodes based on a communication network configuration [0026], [0027], [0084], [0087], [0149], [0150] of Morrow.

Regarding claim 9:  Wherein the communication network configuration comprises selecting one of one or more frequency bands [0100], [0151] of Morrow, one [0151]-[0154] of Morrow, one or more coding methods, and any combination thereof.

Regarding claim 10:  The method further comprising producing hydrocarbons from the wellbore [0165], [0166] of Morrow.

Regarding claim 11:  Wherein the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz [0099] of Morrow.

Regarding claim 12:  Wherein the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz [0099] of Morrow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/22/2021